FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10104

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00012

 v.
                                                 MEMORANDUM*
LI YANCHUN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Li YanChun appeals from the district court’s judgment and challenges the

60-month sentence imposed following his guilty-plea conviction for conspiracy to

commit sex trafficking by fraud, force, or coercion, in violation of 18 U.S.C.

§§ 371 and 1591(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Li’s counsel has filed a brief stating that there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided Li the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

       Li waived his right to appeal his conviction and sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                     13-10104